DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1 and 20 is the inclusion of limitation(s) “searching history search records to obtain K search request records each containing the keyword, wherein K is a positive integer; obtaining search times of each of the Q pieces of APP ID-related information from the K search request records to obtain Q search times; selecting L search times less than a second preset threshold from the Q search times, wherein L is a positive integer less than or equal to M; and deleting one or more applications which comprise the APP ID-related information corresponding to the L search times in the search result set”, which is not found in the cited prior art. The closest possible prior art in this case is Yi (US 2015/0310113 A1), which teaches The invention discloses a mobile terminal, server, system and method for realizing search, the mobile terminal including: an input module configured to receive a keyword for a search; a transmitting module configured to transmit the keyword to a server; a receiving module configured to receive a recommended search engine and/or application selected by the server according to the keyword; a search module configured to use the recommended search engine to search for the keyword to obtain search results after receiving the recommended search engine; and a presenting module configured to present a page of the search results for the search using the search engine recommended by the server and/or to present the application recommended by the server, when the input module receives the instruction to select the recommended application, instructing the search module to use the application indicated in the instruction to search for the keyword, and after the search results are obtained, presenting the search results. The invention can achieve an advantageous effect of obtaining better search results for a keyword.
Claims 2, 5-8, 21, 24-27, and 34-36 depend from claims 1 and 20 and are allowable for the same reasons as set forth above.
The primary reason for the allowance of claim 17 is the inclusion of limitation(s) “the M applications comprise Q pieces of APP ID-related information, M is a positive integer less than or equal to N, and Q is a positive integer greater than or equal to M; obtain a matching value between each of the Q pieces of APP ID-related information and the keyword to obtain Q matching values, select L matching values that less than a first preset threshold value from the Q matching values, and delete one or more applications which comprise the APP ID-related information corresponding to the L matching values in the search result set, to update the search result set according to the Q pieces of APP ID-related information, wherein L is a positive integer less than or equal to M”, which is not found in the cited prior art. The closest possible prior art in this case is Yi (US 2015/0310113 A1), which teaches The invention discloses a mobile terminal, server, system and method for realizing search, the mobile terminal including: an input module configured to receive a keyword for a search; a transmitting module configured to transmit the keyword to a server; a receiving module configured to receive a recommended search engine and/or application selected by the server according to the keyword; a search module configured to use the recommended search engine to search for the keyword to obtain search results after receiving the recommended search engine; and a presenting module configured to present a page of the search results for the search using the search engine recommended by the server and/or to present the application recommended by the server, when the input module receives the instruction to select the recommended application, instructing the search module to use the application indicated in the instruction to search for the keyword, and after the search results are obtained, presenting the search results. The invention can achieve an advantageous effect of obtaining better search results for a keyword.
Claims 30-33 depend from claim 17 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161